 OPERATING ENGINEERS, LOCAL UNION NO. 132351International Union of Operating Engineers, LocalUnion No. 132, AFL-CIO and Office and Pro-fessional Employees International Union, LocalUnion No. 67, AFL-CIO. Cases 9-CA-12420,9-CA-12892, 9-CA-13461, and 9-CA-14688March 26, 1981DECISION AND ORDEROn September 8, 1980, Administrative LawJudge Frank H. Itkin issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel and the Charging Party filed briefs in sup-port of the Administrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, InternationalUnion of Operating Engineers, Local Union No.132, AFL-CIO, Charleston, West Virginia, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONFRANK H. ITKIN, Administrative Law Judge: Anunfair labor practice charge was filed in Case 9-CA-12420 on April 13 and a complaint issued on May 12,1978. An unfair labor practice charge was filed in Case9-CA-12892 on August 24, as amended on August 28,and a complaint issued on August 30, 1978. An unfairlabor practice charge was filed in Case 9-CA-13461 onFebruary 5 and a complaint issued on March 29, 1979.An unfair labor practice charge was filed in Case 9-CA-14688 on December 21, 1979, and a complaint issued onJanuary 29, 1980. The above cases were consolidated andhearings were held in Charleston, West Virginia, on Feb-ruary 27, 28, and 29, and on March 4, 1980.' The consol-idated complaints were further amended at the hearing.Briefly, the General Counsel alleges that Respondent,A hearing was held in Cases 9-CA-12420 and 9-CA-12892 on Sep-tember 12, 1978, before the late Administrative Law Judge John F Corb-ley, resulting in a settlement agreement which, as discussed below, theGeneral Counsel now seeks to set aside.255 NLRB No. 60Operating Engineers Local Union No. 132, violated Sec-tion 8(a)(1), (3), and (4) of the National Labor RelationsAct, as amended by reducing employee Phyllis Glazier'sworkweek from 5 to 3 days on or about April 7, 1978;by suspending employee Glazier for 5 days on or aboutAugust 18, 1978; by threatening employee Glazier withdischarge and changing her job duties on or about Janu-ary 29, 1979; by engaging in surveillance of employeeGlazier's protected union activities; and by denying em-ployee Glazier overtime work during December 1979.The General Counsel also alleges that the settlementagreement which was entered into by the parties on orabout September 12, 1978, should be set aside. Respond-ent denies that it has violated the Act as alleged and thatthe settlement agreement should be set aside. Upon theentire record in this consolidated proceeding, includingmy observation of the witnesses, and after due considera-tion of the briefs of counsel, I make the following:FINDINGS OF FACTA. Introduction, BackgroundCharging Party Office and Professional EmployeesLocal Union No. 67 is admittedly a labor organization asalleged. Respondent Operating Engineers Local UnionNo. 132 is admittedly an employer as alleged. Respond-ent Operating Engineers maintains its principal offices inCharleston, West Virginia. It also maintains branch of-fices in Clarksburg, Hinton, and Wheeling, West Virgin-ia. Joseph Handley is business manager; he is assisted byJames Pruett, treasurer and business agent; HomerMaddox, dispatcher and office manager; and Russell Bar-nett, financial secretary. Respondent Operating Engi-neers has a clerical staff at its Charleston offices consist-ing of employees Joann Hayhurst, Rheta Holt, and Phyl-lis Glazier. These clerical employees are represented byCharging Party Office and Professional EmployeesUnion.On May 7, 1979, Administrative Law Judge John M.Dyer issued a decision in Cases 6-CA-11150 and 6-CA-11644, involving the same parties to this consolidatedproceeding, finding and concluding that Respondent Op-erating Engineers violated Section 8(a)(1), (3), and (4) ofthe Act by "the verbal and physical assault on [clericalemployee] Eileen Duffy because she had filed a chargeor given testimony to" the Board; by "the discriminatoryreduction in the workweek of Eileen Duffy because sheengaged in union and concerted activities"; by "threaten-ing employees that unless employees ceased their unionor concerted activities they could lose their jobs"; by"harassing an employee by taking work away and forc-ing the employee to sit idle"; by "harassing an employeeby not allowing her to read books while keeping heridle"; by "harassing an employee by tapping her worktelephone and recording all conversations"; by "unfairlycriticizing and issuing a reprimand to an employee"; andby "physically and verbally assaulting an employee be-cause the employee sought the assistance of the" Board.No exceptions were filed by Respondent Operating Engi-neers to the above findings, conclusions, and recom- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDmended Order and, consequently, they were adopted bythe Board. (See G.C. Exh. 13.)2Phyllis Glazier, as she testified, was employed by Re-spondent as a clerk-typist at its Charleston offices sinceMarch 1975. She was a full-time employee working a 5-day week. Her duties included processing incoming duesmailed to the Charleston offices, processing related cor-respondence to and from members, typing work lists, an-swering telephones, ordering supplies, and assisting thedispatcher at the job-referral window. Joann Hayhurst'smain duties consisted of serving as Business ManagerHandley's personal secretary and performing secretary-bookkeeper functions. Rheta Holt's main duties consistedof serving as a posting machine operator. Glazier ex-plained that, prior to April 1978, neither Holt nor Hay-hurst performed her duties. Glazier, Holt, and Hayhurstare, as noted, all members of Charging Party Office andProfessional Employees Union. Glazier has also servedas trustee of Charging Party Union since September 1977and "served as job steward for [the] office ...."3Glazier recalled that, during early December 1977, sheplaced a telephone call from Respondent's Charleston of-fices to its Wheeling branch "pertaining to the businessfor the International Union Of Operating Engineers";that she then spoke with a temporary clerical employeenamed Phyllis Kinney; and that, during their conversa-tion, Kinney informed Glazier that Kinney was "fillingin" for secretary Irene Duffield "who was on vacation."Shortly thereafter, Glazier notified June Harrah, presi-dent of Charging Party Union, "that we had a girl work-ing" in the Wheeling branch and that "she should bepaying us a service fee ...because she was doing unionwork and anyone doing our union work has to pay ifthey're not a member of the union." Harrah instructedGlazier to "advise" Kinney "of this" during their "next"conversation.Glazier recalled that subsequently, during late Decem-ber 1977, she again telephoned the Wheeling branch per-taining to the business of the Operating Engineers. Gla-zier explained that she "called because [she] had mailed"a membership card to the Wheeling branch for a memberas previously requested and that she "told [Kinney] thatthe card was in the mail." During this conversation, Gla-zier also "told [Kinney] that she should be paying Local67 service dues ...." Kinney answered that "shewould leave that up to" Beckner, a business agent for theOperating Engineers in the Wheeling branch. Glazier re-plied that "Mr. Beckner didn't have anything to do withit. It was strictly between [her] and the Office Workers."This conversation took about 2 or 3 minutes.Thereafter, during early January 1978, Respondent'sbusiness manager, Handley, had the following conversa-tion with Glazier:He [Handley] called me [Glazier] in his office andhe said he didn't appreciate it one damn bit that I2 The above Decision is noted for background purposes only.3 During January 1980, Glazier also became vice president of ChargingParty Union. Further, Glazier explained that she served in the "capacityof steward" although she was not formally appointed or elected to thatposition. Coworker Holt noted that Glazier "is the most active in theunion in our office ....would call Wheeling on his time and money and askthis girl for the service fee.Glazier explained to Handley that she "didn't makethe call just for that reason" and that it was "in thecourse of a business call, and as a trustee or union official[she] felt that [she] had that right ...." Handley "saidhe was going to call June Harrah [president of ChargingParty], and tell her that from now on to do this on herown time." Glazier "assured" Handley "that he wouldbe paid for this when the bill came in ...." Glazier ob-served that Handley "was angry" during this exchange.4Subsequently, by letter dated April 4, 1978, ChargingParty Union sent Handley a check in the amount of$1.98 "for reimbursement for a telephone call and timelost for one of our officers and your employee, PhyllisGlazier, on a call to your Wheeling, West Virginia,office on December 28, 1977 ...." (See G.C. Exh. 4.)Glazier testified that later, during the morning of Friday,April 7, 1978, she "heard" Handley "reading this letterverbatim over the telephone" in his office-"he wasvery, very angry." Glazier recalled:I heard him say that this really pisses me off andI'm going to call June [Harrah] and tell her to ramit up her ass.Glazier noted that Handley made another telephone callin his office that morning at which time "he repeated thesame thing." Handley also discussed the letter with hisassistant, James Pruett.5That afternoon, Friday, April 7, about 4 p.m., Handleyinstructed the three office clericals to go to the confer-ence room. There, as Glazier testified:Mr. Handley came in, and he had his head down,and he appeared to be in an intoxicated condition,and he threw [a] letter up on the desk. [G.C. Exh.5.] He said there comes a time when you have to dothings you don't want to. And, Phyllis [Glazier], ef-fective Monday, we'll only need your services onMonday, Wednesday and Friday.6Glazier noted that the "busy season" in the Charlestonoffices "begins in [or] about April, and it will be busyuntil November or December, and then it slacks off."Glazier further noted that there have never been any lay-offs since the date of her hire in 1975 and none of theclericals has been reduced in hours during that period.June Harrah, president of Charging Party, testifiedthat, during late December 1977, Glazier informed her"that there was a temporary employee" in Respondent'sGlazier later spoke with June Harrah and related the above incidentto her. Harrah informed Glazier that Handley "had called her and shehad told him that he would be reimbursed also."I Glazier assertedly became "upset" after hearing Handley's statementsover the telephone and promptly "went over to June Harrah's office."Glazier informed Harrah that she "had never seen or heard Mr. Handleyas angry as he was ."6 G.C Exh. 5, a letter from Handley to Glazier dated Friday, April 7.1978, states, inter alia, that "effective Monday, April 10, 1978, due to lackof work and slow activity, we will only need your services on Mondays,Wednesdays and Fridays." OPERATING ENGINEERS, LOCAL UNION NO. 132353Wheeling branch who should be "paying service fees"under their collective-bargaining agreement. Harrah toldGlazier "to let the girl know that she owes service fees."During early January 1978, Handley telephoned Harrahto complain that Glazier was using Respondent's "timeto conduct Office and Professional Employees' business."Later, in April 1978, Charging Party Union sent Handleya check in the amount of $1.98 to "reimburse him for thetime and cost of the call." Thereafter, on April 7, 1978,Glazier visited Harrah and related to her Handley'sstatements and conduct upon receiving Charging Party'sletter and check for $1.98. (See G.C. Exh. 4.) That sameday, Handley telephoned Harrah and stated:June, I have to do something that I don't like to do.... I'm going to have to lay [Glazier] off, cut herwork week down to three days.Handley had not previously spoken to Harrah about anypossible layoff or reduction in unit work.Respondent's treasurer and business agent, Pruett, re-called that Business Manager Handley "might have beena little upset" when he received Charging Party's letterand check for $1.98. (See G.C. Exh. 4.) Pruett added:"But he wasn't upset like I have seen him on some occa-sions." This check was later returned uncashed to Charg-ing Party. Pruett claimed that he and Handley had previ-ously discussed "laying [Glazier] off" for "lack of work."He, however did not know on April 7 that Handley"was going to lay her off" and "a three-day workweek"was not "mentioned" by Handley at "any time." Pruettagreed that "the winter months are the slowest months"for Respondent and "it starts to pick up ...in aboutApril."7Business Manager Handley testified that Glazier wasthe most junior office clerical employee; that he reducedher workweek on April 7, 1978, "because the workwasn't there"; that he did receive the $1.98 check fromCharging Party but "I'm not sure of the date"; that pre-viously, about December 1977, he faulted Glazier for"using our phone and our time to do the business of herunion ..."; and that he also apprised Harrah about thisincident. Handley was asked: "When you received theletter with the check in it, did you make any phone callsand discuss that with anyone?" Handley replied: "I don'tthink I did-don't recall making any phone calls."C. Business Manager Handley Suspends EmployeeGlazierCharging Party Union, as noted, filed an unfair laborpractice charge on April 13, 1978, on behalf of employeeGlazier. A complaint issued on May 12, 1978, and thecase was set for hearing on September 12, 1978. (SeeG.C. Exh. I(c).) Employee Glazier testified that, uponcommencing her reduced 3-day workweek, she foundthat her desk "was piled up with work-with dues." She"was trying to cram five days into three." Consequently,as Glazier explained,I Pruett elsewhere admitted that, prior to the April 7 meeting "in theconference room." he and Handley "had not even discussed specificallyMs. Glazier's layoff ...I started saving the discarded [dues] envelopes.After everything was posted from the envelopes, Istarted saving them .... I wanted to use themsolely as evidence for when my hearing came up toshow that the dues could be heavier on the days Iwas off than on the days I worked.Glazier initially stored these discarded dues envelopesin her desk drawer at work, "and then after they accu-mulated" she "put them in a box" under her desk. Shelater stored the box of discarded envelopes in the nearbycomputer room where "they stayed ...a month ormore." Ultimately, Glazier moved the box of discardedenvelopes to the trunk of her car because she "was afraidthey would be thrown out ...." Glazier testified thatshe accumulated these envelopes "in the normal courseof business" and made no effort to hide or conceal whatshe was doing. She also testified that she had never beentold "to keep the discarded envelopes" and, previously,she, together with her coworkers, "threw them in thegarbage."Glazier related the following telephone conversationwith Business Manager Handley on August 18, 1978:He [Handley] called for Mr. Pruett and then Mr.Pruett told me [Glazier] to get on the extensionwith them, and he wanted to know where they [theaccumulated envelopes] were. I said ...in my pos-session.... I asked him why he wanted to knowand he said, well there was a governmental agencyinquiring and he needed to know ...where the en-velopes were. I said, if you'll tell me which onesyou need and if I have them, I'll be more than gladto give them to you. He said I had no businesstaking them out of the office. I said, well it's gar-bage, and he said, well that's Union business. Hesaid, for your actions, I'm going to reprimand you.You are not going to work next week.Following this telephone conversation, Business AgentPruett "wanted to know if" Glazier "had the envelopes."Glazier said that she did. Pruett stated: "If you havethem, you should bring them in here and we'll put themin the safe." Pruett "wanted to know why" Glazier "hadthem" and she explained that she "was keeping themsolely for [her] hearing." Pruett then indicated that she"could be giving out the addresses, and [she] said, well,what would keep [anyone] from going to the garbageoutside and getting them ... ."sGlazier later spoke on the telephone with her unionrepresentative, June Harrah. Glazier requested Harrah tofile additional charges with the Board as a result of hersuspension. Harrah told Glazier that she would "getback" to her later. Thereafter, Harrah telephoned Gla-zier and informed her that additional charges would befiled. Harrah also advised Glazier that she "should give...up" the envelopes. Glazier then "took Mr. PruettR Glazier noted that some of these envelopes show no return addressesand some do not show a sender's name. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDout in the parking lot ...opened [her] car trunk, and he[Pruett] picked them up."9Secretary-bookkeeper Hayhurst testified that "whenPhyllis [Glazier] was cut back to three days a week ...I had to answer the phone on the days that she wasn'tthere on Tuesdays and Thursdays, so it increased myworkload" and "on occasion" she performed Glazier's"duties" including processing "her dues" collections.Hayhurst was unaware of any rule that required person-nel "to save" dues envelopes. She "always threw awaythe envelopes."'° And Charging Party President Harrahrecalled that on August 18, 1978, Glazier telephoned herconcerning her suspension. Harrah apprised Glazier togive the envelopes to Pruett. Harrah later called Hand-ley and requested that he put Glazier's suspension "inwriting."Union Representative Pruett testified that he wasaware for some time prior to August 18 that Glazier"was saving" the old dues envelopes; that he saw the"boxes of envelopes"; that on August 18 Handley "calledme to try to find [a particular] envelope" in answer to aninquiry by a Government agent; that he looked for theenvelopes on August 18 and "they weren't there"; andthat he apprised Handley that "the envelopes weren'tthere"; Handley later spoke with Glazier on the tele-phone. Pruett recalled: "Mr. Handley asked her wherethe envelopes were and [Glazier] said, 'Tell me whatyou're looking for and I'll try to find it for you."' About20 minutes later, Glazier took Pruett to her car to givehim the boxes of envelopes. Pruett faulted Glazier for"taking union property out of the union hall." Pruett ac-knowledged that in the past these envelopes "always hadbeen thrown away" in "the trash." Pruett agreed thatGlazier did not refuse "to turn over the envelopes."Business Manager Handley recalled, inter alia, that hetold Glazier on or about August 18 "that there was afederal [agent] ...the federal government wanted tosee one of those envelopes and she said, 'you tell mewhich one and I'll go get it for you"'; and that he re-plied: "No, I won't do that. I'll tell the federal govern-ment where the envelopes are and let them come andfind it." Handley faulted Glazier for taking the envelopesout of the office. He acknowledged, however, that "theenvelopes did come back." He admittedly "found theparticular envelope" which the Government agent "wasinterested in." (Cf. G.C. Exh. 8, Handley's letter to Gla-zier dated August 18, 1978.)9 A few days later, Glazier received a letter from Handley, datedAugust 18, 1978, reciting, inter alia, that on August 17, a Governmentrepresentative "contacted me seeking certain information with regard toa member ...which necessitated my searching for the envelopes ...I was unable to locate any such envelopes .... I contacted Mr. Pruettwith regard to the whereabouts of these envelopes .... He likewisewas unable to determine their whereabouts. I then inquired of you as tothe whereabouts and you advised me that you had the same in your pos-session but would not deliver the same to the local union ...." Glazier,however, testified: "I had turned [the envelopes] over that very afternoonat lunch time, and the [abovel letter was written after lunch."'o Hayhurst noted that "that there was a time later that we were askedto keep our envelopes." She was uncertain of the date "when the ruleschanged."D. The Settlement Agreement and Timestudy;Business Manager Handley Thereafter ThreatensEmployee Glazier With Discharge and Relieves Her ofCertain of her Office Clerical DutiesOn September 12, 1978, the late Administrative LawJudge John F. Corbley approved a settlement agreementbetween the parties in Cases 9-CA-12420 and 9-CA-12892. (Resp. Exh. 3.) The settlement agreement pro-vided, inter alia, that employee Glazier "will resume em-ployment with the [Respondent] at five days per weekon September 18, 1979"; that she will thereafter "workfive days per week until a time study of her job and thework in the office is completed"; that the "time studywill determine the number of days per week that her jobrequires" that "in the event that the time study deter-mines that her job requires more than three days perweek to a maximum of five days per week [Respondent]agrees to award Glazier backpay consistent with the timestudy beginning on April 7, 1978, and ending on Septem-ber 15, 1978"; and that "her employment after the timestudy will be consistent with the time study." Further, itwas agreed that:The time study will be of the entire office oper-ation-that is, of Glazier's duties and ...of theduties of the two other personnel working there aswell.Guru B. Kademani, associate professor of managementat Marshall University in Huntington, West Virginia,prepared the timestudy. (See Resp. Exh. 4.) Dr. Kade-mani concluded in this study that during "most of theweeks ...total mail dues received is less than 180 perweek"; Glazier "can easily process between 60 and 70mail dues in a day"; "working three days a week she caneasily process between 180 and 210 mail dues"; and Gla-zier also "has time to do other office work." Dr. Kade-mani, in his testimony at this proceeding, explained that"we decided ...to ask each [clerical] employee [at theCharleston offices] to perform the duty and the kind ofwork Glazier was doing; we asked each employee toperform the job and we timed the amount of time eachemployee took in order to complete the task." He re-called that he, or his associate, conducted this study on 4separate days-September 29, and October 2, 5, and 10,1978-and that at no time did he, or his associate, studyeither employee Hayhurst or employee Holt performing"their own" office clerical jobs. He claimed:...the study of the entire office did involve, in myjudgment, a long period of time [and] a tremendousamount of expense ....Dr. Kademani acknowledged that, in conducting thisstudy, he only observed Glazier performing her jobduties during portions of 2 workdays. Glazier was "stillworking" when he left on these 2 days. He was thereforeunaware "what happened" after he left-that is, howmany telephone calls Glazier received; how many piecesof mail she processed; and how many trips she had tomake to the referral window. Dr. Kademani was admit-tedly not concerned with "how efficient" clericals Hay- OPERATING ENGINEERS, LOCAL UNION NO. 132355hurst and Holt were in the performance of their officeduties. He claimed: "I would have been interested ...ifmy charge was to look into the entire office efficiency."He had not actually performed such a study in the past.Following the issuance of this timestudy during No-vember 1978, Glazier, as she testified, was "again cutback to three days a week." On November 20, 1978,Charging Party President Harrah wrote RespondentBusiness Manager Handley that "we cannot accept thetime study report [as] a true study of our member andyour employee." (See G.C. Exhs. 11(b) and (a).)Subsequently, on or about January 23, 1979, the threeCharleston office clericals-including Glazier-discussedand determined to reopen their collective-bargainingagreement in an effort to secure "more money."" Con-sequently, Charging Party Union, by letter dated January26, 1979, notified Handley "of our desire to open theagreement between our respective organizations." (SeeG.C. Exh. 2.) This letter was mailed to Respondent certi-fied mail and admittedly received by the dispatcher andoffice manager, Maddox, on January 29, 1979. Maddox,as he recalled, received this letter on the morning of Jan-uary 29, 1979, "signed for it," and "put it on Mr. Hand-ley's desk."Later that day, January 29, as Glazier testified, Hand-ley telephoned "my agent June Harrah ... and request-ed a meeting with her, that I was not doing my job." Ameeting was held during that afternoon attended by Gla-zier, Harrah, Handley, Maddox, and Lafe C. Chafin,counsel for Respondent. Glazier recalled that the meet-ing..started with Mr. Handley, with this time studybefore him, and he made the remark that I was notdoing my job and that I would be fired.... Hesaid that the study said you can do a certain amountof pieces of mail a day and you're not doing it ...[He] told me I wasn't doing my Tuesday andThursday work. I said well, I haven't seen Tues-day's and Thursday's work since November.... Itold him ...that there were some days that Icouldn't get all of my work done because I had towork the window and answer the phones. So, hetold me to stop answering the phones and stopworking in the window. I said, what about thework Homer [Maddox] gives me to do? [He said]stop helping Homer ....Harrah asked Handley "if Mr. Maddox was not [Gla-zier's] immediate supervisor." Handley "beat his fist onthe desk and said, god damn it, I'm the boss."Glazier further testified that this was "the first time"that she had "ever been warned" that she was not per-forming her "dues collection work" in an expeditedmanner or threatened with such discipline. The time-study, as noted, had been completed some 2 months ear-lier during November 1978. Glazier explained that, fol-lowing the meeting of January 29, she "was stripped ofeverything but the mail dues" duties; "there are timeswhen the phones are very busy and they will ring some-times and no one is available to answer"; and "lots ofII The agreement was to expire on March 31, 1979.times there are customers lined up at the window ... ."Glazier, however, was not permitted to assist at thewindow or answer the telephones.Charging Party President Harrah attended the meetingin Handley's office on January 29, 1979. She recalled,inter alia, that Handley then asserted: "This time studysays that Glazier can do 80 pieces of mail a day and sheis to do 80 pieces of mail a day or she will be fired." (Cf.Resp. Exh. 4, which refers to 60 to 70 "mail dues in aday.") Handley was "angry." Harrah also recalled thatRespondent's office manager, Maddox, acknowledged toher at this meeting that he had no "problem" with Gla-zier's work-he "thought" that Glazier, in the past, "wasdoing her work."'12Secretary-bookkeeper Hayhurst testified that she at-tended the subsequent negotiations for a new contractbetween Charging Party and Respondent during March1979. The subject matter of Glazier's earlier reductionfrom a 5- to 3-day workweek was discussed. Hayhursttestified:Q. Did [financial secretary] Barnett venture anyopinion as to whether she [Glazier] should orshould not have been reduced from five days tothree days a week?A. I believe he might have.Q. What do you think he might have said?A. I believe that he said ... that really she prob-ably should be working five days a week.Q. Was [treasurer and business agent] Pruettthere at this time?A. Yes.Q. Did he agree with that statement?A. I think he might have agreed.Charging Party President Harrah, who also attended thisbargaining session, recalled that Barnett stated: "If it hadbeen up to us [Glazier] would never have been put on athree day workweek" and Pruett "may have nodded af-firmative, that he felt that way too." Union Representa-tive Barnett, in his testimony, could not "recall" whetherhe or Pruett made any statement to the effect that Gla-zier should be on a 5-day week. Barnett added: "Wemight have said something about we wished that wecould work her full-time .... '3Business Manager Handley claimed, inter alia, that"some of the members were complaining that ...theymail their dues in and a week later they don't have theirbook back ...." Consequently, Handley, on January29, 1979, "called them all in and ...just told [Glazier]real plain ...that she was dragging her feet and not1 Respondent's office manager, Homer Maddox, acknowledged in histestimony that, during 1978, Glazier "helped break [him] in" in perform-ing his duties; that during Christmas time he sent her a card "thankingher for all the help": that "she done her job"; that he did not then "haveany complaints about her"; and that since January 1979 "the other twooffice clericals had complained ...that they are overloaded and they'vegot too much work to do" See G.C. Exh. 3.13Computer operator Rheta Holt testified that she "probably did" Gla-zier's work after Glazier was reduced from a 5- to 3-day week. Holt, too,was unaware of any rule that required her to save dues envelopes and she"probably threw them away.' 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing the work that [he] knew she could do." Handleytestified:I pointed out the study to her .... She could dolike it's been said here, 80 pieces of mail and stillattend the phone and what correspondence had tobe done ....Glazier complained that she "couldn't keep up" and herelieved her of all duties but the mail dues functions.Handley was asked if he remembered "using the wordfire" and he replied: "I don't remember using thatword."14E. Employees Hayhurst and Holt Are Given OvertimeWork; Business Manager Handley Engages inRepeated Surveillance of Employee Glazier's WorkEmployee Hayhurst recalled that, during December1979, she and coworker Rheta Holt worked overtimeduring two weekends. At the time, Holt "was writinglabels to do the mailing" in connection with a specialelection and Hayhurst "worked on [her] Internationalreport and also ..typed ballots ...." Hayhurst alsoassisted Holt at the time "with the labels and things...." Employee Glazier did not work these two week-ends.Further, Hayhurst acknowledged that, during her em-ployment, she has done personal chores, like writing per-sonal letters or making private telephone calls, duringworking hours. She was unaware of any rule againstusing a typewriter for personal chores during workinghours. Employee Holt was also unaware of any rule for-bidding personal correspondence or telephone callsduring working hours. She, too, wrote personal lettersand made telephone calls during working time.Barbara Fetty is employed by counsel for Respondentas a secretary. She acknowledged that the Employergave her certain typewriter ribbons and "told [her] toonly look for personal letters and possibly a certainunion letter or more than one union letter" of employeeGlazier and then to transcribe this material. (See Resp.Exhs. 2(a), (b), and (c).) Fetty testified:I just went through the tapes and I read them tomyself and then I wrote down just the personal let-ters. I think that's what most of it was and just thebeginnings of letters.She transcribed this material on or about July 14, 1978,September 8, 1978, and May 28-29, 1979. The tran-scribed letters apparently start in May 1978. On cross-ex-amination, Fetty was asked "what did [counsel for Re-spondent] mean by union letters," which she was "sup-posed to look out for"? Fetty replied:I can't remember what it was. To the best of myrecollection it was a letter-I can't remember.'" Handley admittedly had not told Glazier prior to this incident thather production was unsatisfactory.Mr. Handley had told me. I honestly can't re-member right at the moment what all it was.Business Manager Handley testified that, during De-cember 1979, Respondent was involved in litigation; thatan election was being conducted pursuant to a courtorder; and that to meet the deadlines imposed both Hay-hurst and Holt worked on two Saturdays in December.Glazier did not work on these two occasions. Accordingto Handley, Holt, on the first weekend, "ran the machinethat runs the eligibility list" and Hayhurst "worked onher International Report." Hayhurst could also "help"Holt "put the cards back." On the second weekend, Holt"ran a complete mailing list." Handley claimed that, onboth of these weekends, neither Holt nor Hayhurst per-formed any of Glazier's work. Handley agreed that,during December, Glazier was limited to a 3-day weekand, consequently, Holt and Hayhurst, during their regu-lar working hours, were performing some chores previ-ously performed by Glazier. This, of course, detractedfrom the time available during the regular workdays ofHolt and Hayhurst to do their assigned jobs.Further, Handley recalled that on three occasions hehad Pruett remove typewriter ribbons from Glazier's ma-chine. Handley then gave them to Fetty. Handley assert-ed that he "was looking for ...letters that should notbe written during working hours ...." He acknowl-edged that the initial material transcribed was during theperiod of May 1978; "It was before the time study." (SeeResp. Exh. 2(a), which was transcribed by Fetty in July1978. Also see Resp. Exh. 2(b), which material was tran-scribed by Fetty on September 8, 1978. The timestudy,as noted, issued in November 1978.) Handley acknowl-edged that he told Fetty that he was concerned with let-ters by Glazier "to her own union." It is unclear whattime of day Glazier typed the above materials. Glazieracknowledged, and it was stipulated, that she typed someof this material. 5I credit the testimony of Glazier and Harrah as de-tailed supra. They impressed me as reliable and trustwor-thy witnesses. Their testimony is in significant part mutu-ally corroborative. Their testimony is also corroboratedin part by the testimony of Hayhurst and Holt and issubstantiated in part by uncontroverted documentaryevidence and by acknowledgments of Handley, Maddox,Pruett, and Barnett. In addition, I credit the testimony ofHayhurst and Holt as recited above. I am persuaded herethat the above-recited testimony of Hayhurst and Holt istruthful.'8Insofar as the testimony of Handley conflictswith the above-credited testimony of Glazier, Harrah,Hayhurst, and Holt, I do not credit his testimony. Hand-ley did not impress me as a reliable or trustworthy wit-ness. His testimony was at times contradictory, incom-plete, evasive, and vague. In particular, I do not credit's Handley was recalled later and generally denied that he had in-structed Fetty "to be on the lookout for a letter from Mrs. Glazier to herlocal union."'B I note, however, that Hayhurst and Holt at times appeared to bereluctant witnesses on behalf of the General Counsel. I attribute this re-luctance to the continuing nature of Respondent's coercive and discrimi-natory conduct against Charging Party Union's members, as foundbelow.--- ---- OPERATING ENGINEERS, LOCAL UNION NO. 132357his denials of various coercive and related statements at-tributed to him by Glazier. Nor do I credit his attemptto deny generally, contrary to his earlier testimony, thathe had instructed Fetty "to be on the lookout for aletter" from Glazier "to her local union" while examin-ing the ribbons from Glazier's typewriter. Likewise, I donot credit the testimony of Maddox, Pruett, and Barnettinsofar as it conflicts with the testimony of Glazier,Harrah, Hayhurst, and Holt as recited above. The testi-mony of Maddox, Pruett, and Barnett was at timesvague, incomplete, and contradictory. Finally, I creditonly those portions of Fetty's testimony as quoted andcited supra. I note that Fetty-when pressed to explainher instructions from counsel for Respondent, her em-ployer, concerning "union letters" which she was "sup-posed to look out for" in the typewriter ribbons of Gla-zier-became vague and evasive in her "recollection."'7DiscussionAs the credited evidence recited supra shows, Re-spondent Operating Engineers employed three clericalsat its Charleston office and one clerical at each of itsbranch offices in Clarksburg, Hinton, and Wheeling,West Virginia. The clericals were represented by Charg-ing Party Union. Glazier, an officer and active supporterof Charging Party Union, worked at Respondent'sCharleston office as a clerk-typist. She had worked a 5-day week since 1975 and had never experienced a layoffor reduction in her workweek. However, during late1977, she discovered that Respondent was utilizing theservices of a temporary office worker at its Wheelingbranch who was not a member of Charging Party Unionand who was not paying a service fee to Charging Partyin accordance with the existing collective-bargainingagreement between the parties. During a telephone con-versation with Respondent's Wheeling branch concern-ing Respondent's business, she mentioned to the tempo-rary employee that the temporary employee should bepaying a service fee to Charging Party Union. The entiretelephone conversation took only a few minutes.Thereafter, Respondent's business manager, Handley,faulted employee Glazier for "call[ing) Wheeling on histime and money" in order to "ask this girl for the servicefee." Glazier, as she credibly testified, explained toHandley that the purpose of the call was Respondent'sbusiness. And, subsequently, Charging Party Union senta letter to Handley enclosing a check in the amount of$1.98 to reimburse him for Glazier's time consumed bythe call. Handley, upon receipt of this letter on Friday,April 7, 1978, became angry and disturbed. Later thatsame day, he summoned the three Charleston officeworkers to an office and summarily notified Glazier thather workweek would be reduced from 5 to 3 days com-mencing Monday, April 10, 1978.'1 I would credit the testimony of Dr. Kademani as recited above. Iam persuaded here that he truthfully related how and under what cir-cumstances he, or his associate, prepared his report. I do note, however.that his report was not prepared in accordance with the understanding ofthe parties. Further, I was not impressed with the quality of this study.The limited nature of this study, both as to the scope of Glazier's work aswell as the work of the other office clericals, causes me to question thereliability of his findings, conclusions, and recommendations.I find and conclude here that Handley reduced Gla-zier's workweek in retaliation for her attempt to collect aservice fee from a temporary employee and thereby en-force the existing collective-bargaining agreement. Gla-zier's brief reference to this fee requirement, while speak-ing with the temporary employee concerning Respond-ent's business, was protected activity under Section 7 ofthe Act. Handley faulted Glazier for this activity and,subsequently, reduced her workweek when ChargingParty offered to reimburse him for the nominal sum in-volved. Handley was punishing Glazier because of hisannoyance with her protected activity.As for Respondent's assertion that Handley reducedGlazier's workweek because of lack of work, I reject thisdefense as plainly pretextual. No effort had been made toreduce the employee's workweek during Respondent'sextended slack period. In April, Respondent's businessincreased. No advance notice was given to Glazier or toher union representative concerning this contemplatedreduction in unit work. The reduction was unprecedent-ed during Glazier's years of employment. And, as a con-sequence of the reduced workweek, the work whichGlazier ordinarily performed was assigned to others andaccumulated. Accordingly, on this record, I find andconclude that Respondent's belated and essentially un-supported economic claim was an excuse seized upon byHandley to justify the discriminatory reduction in worksummarily imposed upon employee Glazier, in violationof Section 8(a)(1) and (3) of the Act.I also find and conclude here that Respondent's busi-ness manager, Handley, in suspending employee Glazierfor 5 days on August 18, 1978, was again retaliatingagainst her because she had engaged in Section 7 pro-tected union activities and because she had filed unfairlabor practice charges with the Board. Unfair labor prac-tice charges were filed on April 13, and a complaintissued on May 12, scheduling a hearing for September12, 1978. Glazier, in preparation for this hearing, wassaving old dues envelopes as proof of her increasedworkload, These envelopes, in the past, were discardedwith the trash. Management was aware that Glazier wassaving the envelopes. No effort had been made to stopher or to warn her against this. Suddenly, on August 18,Handley assertedly needed one envelope because of anattempt to locate a member. Handley then faulted Gla-zier for removing the envelopes from the office and re-fusing to deliver them to him. However, Glazier in factoffered to locate the requested envelope and, indeed,later that same day, took Respondent's representative,Pruett, to the trunk of her car and turned over all theenvelopes to Pruett. Glazier was suspended for 5 days.I am persuaded here that Respondent's action was dis-criminatory and in retaliation for Glazier's having filedcharges with the Board. I reject as pretextual Respond-ent's assertions to the effect that removal of the enve-lopes could endanger Respondent's security concerningthe names and addresses of its members. These envelopeswere previously put in the trash. And, this record doesnot show that Glazier was suspected of attempting to un-dermine Respondent in this manner. Accordingly, Re- 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent, by this conduct, violated Section 8(a)(l), (3),and (4) of the Act.In the meantime, Handley, as a part of this continuingcoercive conduct, caused the typewriter ribbons of Gla-zier's machine to be removed on or about three occa-sions to spy upon her protected union activities. Lettersassertedly typed by Glazier commencing in May 1978(see Resp. Exh. 2(a)) and going to about May 1979 (seeResp. Exhs. 2(b) and (c)) were transcribed by the secre-tary of counsel for Respondent during July and Septem-ber 1978 and during May 1979 (ibid.) Handley wassearching for a letter by Glazier "to her own union."Such conduct plainly tends to impinge upon employeeSection 7 activities, in violation of Section 8(a)(1) of theAct.Thereafter, on January 29, 1979, some 2 months afterthe receipt of a timestudy which was prepared as part ofan effort to settle the then pending unfair labor practiceproceedings, Handley confronted Glazier with the times-tudy, threatened to discharge her unless she increasedher production in accordance with his understanding ofthe study and, at the same time, changed her job duties.Earlier that morning, Handley had received notificationfrom Charging Party Union that it wanted to reopen itscontract with Respondent. Glazier had never beenwarned that her work was inadequate. Indeed, Respond-ent's representative, Maddox, acknowledged that Glazierhad been a satisfactory employee.On this record, I find and conclude that Handley wasagain retaliating against Glazier because she had assertedher Section 7 rights and because Handley was now con-fronted with an attempt by Charging Party to negotiateincreased wages and benefits for its members. I discreditRespondent's assertion that Glazier was not performingher work properly during January 1979. I find thatHandley again seized upon this excuse in an effort topunish Glazier for her Section 7 activities, in violation ofSection 8(a)(1) and (3) of the Act.Respondent granted overtime work to clericals Hay-hurst and Holt during two weekends in December 1979.Glazier, whose workweek had been reduced, was notgiven the opportunity to work overtime. This recordshows that Holt and Hayhurst, during this generalperiod, were required to perform chores previously doneby Glazier. Consequently, some of the work which Holtand Hayhurst performed during this overtime was theresult of Glazier's absence. And, there were tasks whichGlazier was qualified to perform during the two Decem-ber 1979 overtime sessions. I find and conclude here thatRespondent withheld the opportunity for Glazier towork overtime on two weekends in December 1979 infurther retaliation for her engaging in Section 7 union ac-tivities, in violation of Section 8(a)(1) and (3) of the Act.I reject as pretextual Respondent's assertion that Gla-zier's work was not in fact involved on these two occa-sions. As stated, there were tasks which she could havethen performed.Accordingly, I find and conclude that Respondent, bythe above conduct, violated Section 8(a)(1), (3), and (4)of the Act, as alleged. I also find and conclude that thesettlement agreement should be set aside because, asnoted, Respondent, by this continuing misconduct, hasviolated its terms.'8(See order dated July 6, 1979, G.C.Exh. (w).)CONCLUSIONS OF LAW1. Respondent Union is an employer as alleged.2. Charging Party Union is a labor organization as al-leged.3. Respondent violated Section 8(a)(1), (3), and (4) ofthe Act as alleged by reducing employee Glazier's work-week; by later suspending her for 5 days; by threateningher with discharge and changing her job duties; by en-gaging in surveillance of her protected union activities;and by denying her overtime work. Respondent, by itsmisconduct, violated the settlement agreement as alleged.4. The unfair labor practices found affect commerce asalleged.REMEDYHaving found that Respondent engaged in certainunfair labor practices, Respondent will be directed tocease and desist from engaging in such conduct or likeor related conduct and to post the attached notice.'9Ithas also been found that Respondent, in violation of Sec-tion 8(a)(3), (4), and (1) of the Act, unlawfully reducedemployee Glazier's workweek on or about April 7, 1978;unlawfully suspended her for 5 days on or about August18, 1978; unlawfully changed and thereby reduced herjob assignments on or about January 29, 1979; and un-lawfully denied her overtime work during December1979. Respondent will therefore be directed to restoreemployee Glazier to her full workweek prior to its dis-criminatory action on or about April 7, 1978, and to re-store her full job duties prior to its unlawful action on orabout January 29, 1979. Further, Respondent will be di-rected to make employee Glazier whole for any loss ofearnings suffered by reason of the above unlawful action,insofar as it has not already done so, by making paymentto her of a sum of money equal to that which she nor-mally would have earned had Respondent not engagedin the above unlawful action, with backpay and interestthereon to be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).2°Respond-ent will be directed to preserve and make available tothe Board, upon request, all payroll records and reports,and all other records necessary and useful to determinethe amount of backpay due and compliance with this De-cision.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:'" The record here, as noted supra, also shows that the timestudy wasnot, in my view, performed in accordance with the agreement and under-standing of the parties.19 In view of the nature of Respondent's misconduct, the backgroundviolations noted supra, and the location of the some six clerical workerswho may be affected by such continuing misconduct, Respondent will bedirected to post this notice at its Charleston. Hinton, Clarksburg, andWheeling offices.20 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962). OPERATING ENGINEERS, LOCAL UNION NO. 132359ORDER 2 1The Respondent, International Union of Operating En-gineers, Local Union No. 132, AFL-CIO, Charleston,West Virginia, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discouraging membership in Office and Profession-al Employees International Union, Local Union No. 67,AFL-CIO, or in any other labor organization, by reduc-ing its employees' workweek; by suspending its employ-ees; by changing its employees' job duties and therebyreducing the employees' job duties; and by denying itsemployees overtime work; or by in any other mannerdiscriminating against its employees with respect to theirhire or tenure of employment or any term or conditionof employment.(b) Discriminating against its employees because theyhave filed charges with the National Labor RelationsBoard.(c) Threatening employees with discharge becausethey have engaged in protected union activities.(d) Engaging in surveillance of employees' protectedunion activities.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Restore employee Glazier to her full workweekand to her full job duties, and make her whole for anyloss of earnings, with interest, in the manner set forth inthis Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its offices in Charleston, Hinton, Clarks-burg, and Wheeling, West Virginia, copies of the at-tached notice marked "Appendix."22Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent's repre-21 In the event no exceptions are iled as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT discourage membership in Officeand Professional Employees International Union,Local Union No. 67, AFL-CIO, or in any otherlabor organization, by reducing our employees'workweek; by suspending our employees; by chang-ing our employees' job duties and thereby reducingtheir job duties; by denying our employees overtimework; or by in any other manner discriminatingagainst our employees with respect to their hire ortenure of employment or any term or condition ofemployment.WE WILL NOT discriminate against our employeesbecause they have filed charges with the Board.WE WILL NOT threaten our employees with dis-charge because they have engaged in protectedunion activities.WE WILL NOT engage in surveillance of our em-ployees' protected union activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL restore employee Phyllis Glazier to herfull workweek and to her full job duties and makeher whole for any loss of earnings, with interest, asa result of our unlawful action.INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL UNION NO. 132, AFL-CIO